                                          Case 4:19-cv-06009-HSG Document 58 Filed 03/05/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LORI DEW, et al.,                                  Case No. 19-cv-06009-HSG
                                   8                    Plaintiffs,                         ORDER DIRECTING THE PARTIES
                                                                                            TO SUBMIT SUPPLEMENTAL
                                   9             v.                                         BRIEFING
                                  10     CITY OF SEASIDE, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On March 4, 2021, the Court held a hearing on Defendants’ Motion for Summary

                                  14   Judgment. See Dkt. No. 49. Defendants argue that Defendant Manuel Fernandez is entitled to

                                  15   qualified immunity. See generally id.

                                  16          A court considering a claim of qualified immunity makes a two-pronged inquiry: (1)

                                  17   whether the plaintiff has alleged the deprivation of a constitutional right, and (2) whether such

                                  18   right was clearly established at the time of the deprivation. See Pearson v. Callahan, 555 U.S.

                                  19   223, 232 (2009) (citing Saucier v. Katz, 535 U.S. 194, 201 (2001)). While the second prong does

                                  20   not “require a case directly on point, [ ] existing precedent must have placed the statutory or

                                  21   constitutional question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). The

                                  22   Supreme Court has “repeatedly told courts . . . not to define clearly established law at a high level

                                  23   of generality.” Id. at 731. And the Supreme Court has further instructed that, where “the result

                                  24   depends very much on the facts of each case . . . officers are entitled to qualified immunity unless

                                  25   existing precedent ‘squarely governs’ the specific facts at issue.” Nicholson v. City of Los

                                  26   Angeles, 935 F.3d 685, 695 (9th Cir. 2019) (citing Kisela v. Hughes, 138 S. Ct. 1148, 1153

                                  27   (2018)); see also City of Escondido v. Emmons, 139 S. Ct. 500, 504 (2019) (“[W]e have stressed

                                  28   the need to identify a case where an officer acting under similar circumstances was held to have
                                          Case 4:19-cv-06009-HSG Document 58 Filed 03/05/21 Page 2 of 3




                                   1   violated the Fourth Amendment. . . . While there does not have to be a case directly on point,

                                   2   existing precedent must place the lawfulness of the particular [action] beyond debate.”)

                                   3   (quotations omitted and brackets in original). In identifying the “specific facts at issue” at the

                                   4   summary judgment stage, the Court must accept Plaintiffs’ version of the facts. See Tolan v.

                                   5   Cotton, 572 U.S. 650, 656–57 (2014) (holding that “under either prong [of the qualified immunity

                                   6   analysis], courts may not resolve genuine disputes of fact in favor of the party seeking summary

                                   7   judgment” and “must view the evidence ‘in the light most favorable to the opposing party’ ”)

                                   8   (citations omitted).

                                   9           Plaintiffs are directed to submit supplemental briefing that does the following:

                                  10           (1) Details Plaintiffs’ version of the facts regarding what Mr. Virtue and Defendant

                                  11               Fernandez were doing between the time Mr. Virtue left the Pathfinder and the time of

                                  12               the shooting, including Mr. Virtue’s orientation and positioning when he was shot;
Northern District of California
 United States District Court




                                  13           (2) Identifies, with record cites, the evidence that supports Plaintiffs’ version of the facts;

                                  14               and;

                                  15           (3) Identifies, with respect to Plaintiffs’ substantive due process claim under Section 1983,

                                  16               and any claim that relies in whole or in part on a showing of excessive force under

                                  17               Section 1983 (i.e., causes of action 1 and 5–6), the specific case law that Plaintiffs

                                  18               contend “squarely governs the specific facts at issue” and places the unlawfulness of

                                  19               the actions taken by Defendant Fernandez (accepting Plaintiffs’ version of the facts)

                                  20               beyond debate, to include a detailed comparison of the facts in the cited case(s) to the

                                  21               relevant facts here.

                                  22           Plaintiffs shall file their supplemental brief of no more than 15 pages by March 12, 2021.

                                  23   Defendants then may file a response of up to 15 pages by March 19, 2021. In addressing whether

                                  24   clearly established law put the unlawfulness of Defendant Fernandez’s conduct beyond debate,

                                  25   Defendants must adhere to the Tolan standard discussed above (specifically, Defendants must not

                                  26   make arguments that would require the Court to resolve genuine disputes of material fact in their

                                  27   favor, and must base their arguments on a view of the evidence assessed in the light most

                                  28   favorable to Plaintiffs).
                                                                                          2
                                          Case 4:19-cv-06009-HSG Document 58 Filed 03/05/21 Page 3 of 3




                                   1          If the parties believe more time is necessary to submit these filings, they should meet and

                                   2   confer and jointly propose a different briefing schedule. The motion will be deemed submitted

                                   3   once Defendants’ filing is made, and no further filings will be permitted unless otherwise ordered.

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: 3/5/2021

                                   7                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
